 Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.1 Filed 08/19/19 Page 1 of 47




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


I.C., a minor, by and through his natural
parent, NASIM CHAUDHRI, on behalf            Case No. __________________
of himself and all others similarly
                                              Hon.
situated,

             Plaintiff,
                                             JURY TRIAL DEMANDED
v.

STOCKX, INC.; and STOCKX, LLC,

             Defendants.


                           CLASS ACTION COMPLAINT
      I.C., a minor by and through his natural parent, Nasim Chaudhri, individually

and on behalf of a Class defined below of similarly situated minor persons, alleges

the following against Defendants StockX, Inc., and StockX, LLC (collectively

“StockX”) based upon personal knowledge and on information and belief derived

from, among other things, StockX’s August 8, 2019 “Notice of Data Breach,”

investigation of counsel, and review of public documents as to all other matters.

                            NATURE OF COMPLAINT

      1.     Plaintiff brings this action against StockX for StockX’s failure to

reasonably safeguard Plaintiff’s PII as defined herein, failure to reasonably provide

timely notification that Plaintiff’s PII had been accessed and acquired by an
 Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.2 Filed 08/19/19 Page 2 of 47




unauthorized third party, and for intentionally and unconscionably deceiving Plaintiff

relating to the status, safety, location, access, and protection of Plaintiff’s PII.

      2.     As a result of StockX’s negligent, intentional, or unconscionable failure

to adequately satisfy its contractual, statutory, and common-law obligations,

Plaintiff’s PII was accessed, acquired, stolen, and re-sold by thieves for the express

purpose of misusing Plaintiff’s data and causing further irreparable harm to Plaintiff’s

personal, financial, reputational, and future well-being.

      3.     Plaintiff brings this lawsuit against StockX for statutory violations as

well as common law tort claims under negligence, negligent misrepresentation, fraud

and fraud through silence, negligence per se, unjust enrichment, violation of state data

breach statutes, intrusion upon seclusion, and declaratory judgment.

      4.     As    used    throughout     this   Complaint,    “Personally     Identifiable

Information” or “PII” is defined as all information exposed by the StockX data

breach, includes all information so defined under individual states’ statutes, and

includes all or any part or combination of name, address, birth date, Social Security

number, driver’s license information (any part of license number, state, home address,

dates of issuance or expiration), telephone number, email address, tax identification

number, credit card number, usernames, passwords, and log-in information that can

be used to access a person’s personal electronic content.

                                            2
 Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.3 Filed 08/19/19 Page 3 of 47




                                       PARTIES

      5.       StockX, Inc. is a Delaware corporation with its principal place of

business in Detroit, Michigan.

      6.       StockX, LLC, is a Michigan limited liability company with its principal

place of business in Detroit, Michigan.

      7.       Plaintiff is an individual citizen of Kansas, who had a StockX account at

the time of the incidents described herein and entrusted PII (as defined herein) to

StockX with the reasonable expectation and understanding that StockX would protect

and safeguard that information from compromise, disclosure, and misuse by

unauthorized users and would be timely and forthright relating to any data security

incidents involving Plaintiff’s PII.

                           JURISDICTION AND VENUE

      8.       This Court has subject-matter jurisdiction pursuant to the Class Action

Fairness Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which

the matter in controversy exceeds the sum of $5,000,000, the number of class

members exceeds 100, and StockX is a citizen of a State different from that of at least

one Class member. This Court also has supplemental jurisdiction pursuant to 28

U.S.C. § 1367(a) because all claims alleged herein form part of the same case or

controversy.

                                           3
 Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.4 Filed 08/19/19 Page 4 of 47




      9.     This Court has personal jurisdiction over StockX because it is authorized

to and regularly conducts business in Michigan and is headquartered in Detroit,

Michigan.

      10.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because

StockX entered into terms of service and privacy agreements with Plaintiff in Kansas

and Michigan, and a substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in Kansas and Michigan.

                           GENERAL ALLEGATIONS

I.    StockX – Background.

      11.    StockX is an ecommerce platform for luxury goods, fashion clothing, and

accessories, with a particular emphasis on ultrarare, custom, vintage, and highly

sought shoes for “sneakerheads,” including minors.

      12.    Under StockX’s business model, products posted on its platform are

treated similarly to the way in which stocks are traded on the market — i.e., each

product is assigned a ticker symbol, sellers put out asking prices, and the products are

then bid on by prospective purchasers. Users of StockX then see data such as price

volatility, highs, and lows from across the internet, and once a bid matches with an




                                          4
    Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.5 Filed 08/19/19 Page 5 of 47




asking price, the sale occurs automatically.1 StockX then takes a flat commission on

each sale ranging from 8–9.5 percent.2

        13.   For example, in January of 2018, StockX sold limited-edition LeBron

James shoes for an average of $6,000 per pair—with approximately $500 of each

going directly to StockX. The shoes would then be “flipped” on the same StockX

marketplace, with StockX, again, realizing its commission, without the purchaser

ever taking actual physical possession of the shoes.3

        14.   Some sneakers on StockX have been sold for as high as $30,000, and at

one time, the site had sneakers with an asking price of $850,000.4

        15.   StockX has grown rapidly since its inception in February 2016. As of

mid-2018, StockX was conducting more than 10,000 transactions per day, had 370

employees, and more than $700 million in sales.




1
  https://www.nytimes.com/2018/07/06/business/smallbusiness/stockx-
sneakerheads-luxury-goods.html?smid=nytcore-ios-share&module=inline (Last
visited, August 2019) (Exhibit 1).
2
  Id.
3
  Id.
4
  https://www.sportswear-international.com/news/portrait/Marketplace-How-
StockX-is-revolutionizing-the-sneaker-reseller-business-online-14099 (Last
visited, August 2019) (Exhibit 2).
                                         5
    Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.6 Filed 08/19/19 Page 6 of 47




        16.   More recently, StockX reported sales of $100 million per month, and in

June 2019, StockX raised $110 million in financing (on top of a previous $60 million),

valuing it at more than $1 billion and in excess of 800 employees.5

II.     StockX collects personally identifiable information from its users.
        17.   StockX requires all individuals who wish to use its platform to create a

StockX user account, which requires the prospective user to submit certain

information to StockX. The prospective user can create an account with StockX

through the user’s email address.

        18.   The information that StockX requires for prospective users to become

active users initially includes the user’s first name, last name, email address, a

username, and a password. The user can then select one or more of four “vices”:

Sneakers, Streatwear, Bags & Accessories, or Watches. If “Sneakers” is one of the

“vices” selected, StockX’s sign-up form automatically prompts the prospective user

to “Select U.S. Men’s Size” by choosing from a drop-down box.

        19.   At the bottom of the Sign Up form, StockX includes a single-line

checkbox advising prospective users that by signing up for their service they must

agree to StockX’s terms of service. The individual is also provided a link to StockX’s



5
 https://www.freep.com/story/money/business/2019/06/26/stockx-valuation-ceo-
scott-cutler/1569408001/ (Last visited, August 2019) (Exhibit 3).
                                         6
 Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.7 Filed 08/19/19 Page 7 of 47




Privacy Policy. If the user chooses, he or she can open the Privacy Policy or Terms

of Service by clicking on green hyperlinks, which launch separate windows

displaying those forms, comprised of many pages of fine print.




                                        7
 Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.8 Filed 08/19/19 Page 8 of 47




      20.    Plaintiff, like all other members of the Class, created a user account on

StockX’s platform, and provided his first name, last name, username, email address,

password, shoe size, and other information to StockX.

      21.    StockX’s Privacy Policy is entitled “Your Privacy Rights.” The current

version of StockX’s Privacy Policy as of the time of filing was last updated on

October 9, 2018.

      22.    StockX fails to advise its users what information it does and will collect

from them, even though it requires all prospective users to provide sensitive

information at the very outset of their membership on the StockX platform. The first

item listed in StockX’s Privacy Policy purports to be information regarding “personal

data” that StockX collects from its users; however, that section of the Privacy Policy

is blank as shown in the below screen shot:




 As a result, even if the prospective user reviewed StockX’s Privacy Policy, the user

 would not have been fully informed regarding StockX’s actual privacy policy and

 practices with respect to the “personal data” collected by StockX when the user

 created an account.


                                          8
    Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.9 Filed 08/19/19 Page 9 of 47




        23.   Nevertheless, in its Privacy Policy, StockX assures its users that it

protects their information on “secure servers” and claims that “[o]nce we have

received your information, we will use strict procedures and security features to try

to prevent unauthorised [sic] access.”

III.    StockX targets minors as part of its business model.

        24.   One of StockX’s principal targeted demographics includes pre-teen and

early-teen minors.

        25.   It is well-known that a large segment of StockX’s user base is comprised

of teenagers who have not yet reached the age of majority, and StockX has profited

handsomely from their use of its services.6

        26.   The teenage demographic is a particularly active segment of StockX’s

user population — as teenagers are disproportionately likely to be among those highly

passionate about amassing and collecting custom-made, ultrarare, vintage, and

fashionable sneakers — and one of the main reasons for StockX’s meteoric success.7


6
  https://www.businessinsider.com/teen-makes-money-selling-sneakers-stockx-
2019-8 (“15-year-old Jake, whose last name has been omitted in order to protect
his privacy, sells merchandise on the online sneaker resale marketplace StockX.
Now a high school sophomore, he started reselling via Instagram when he was in
eighth grade. Less than three years later, he says he's made over six figures.”) (Last
visited, August 2019) (Exhibit 4).
7
  https://finance.yahoo.com/news/american-teens-are-increasingly-becoming-
sneakerheads-145501328.html (“American teenagers are embracing sneaker
culture in significant numbers, according to Piper Jaffray’s spring 2019 ‘Taking
                                           9
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.10 Filed 08/19/19 Page 10 of 47




      27.    On June 26, 2019, the Wall Street Journal published an article describing

StockX as the “Latest $1 Billion Unicorn” and how StockX had “closed a round of

venture funding that valued the startup at more than $1 billion” by “riding the sneaker-

reselling craze fueled by teens.”8 And in an April 2019 article, Vox observed that

“StockX has benefited from the rising popularity of acquiring tough-to-buy sneakers,

especially among millennial men and teenage boys.”9

      28.    According to a recent article in the New York Times, at the second

annual “StockX Day” in April 2018, among the “rabid collectors” of StockX

merchandise was “the 12-year-old son of a Venmo executive who had flown in for




Stock with Teens Survey.’ Thirty-one percent of male teens and 22% of female
teens consider themselves sneakerheads (sneaker enthusiasts or collectors). Teens
surveyed own eight pairs of sneakers on average, and at least 30% buy a new pair
every month.”) (Last visited, August 2019) (Exhibit 5);
https://www.nytimes.com/2018/01/04/insider/peak-sneaker-inside-sneaker-
con.html (“[t]he heart and soul of the [Sneaker Con event sponsored by StockX]
was the trading pit, an area in the back where a vibrant crowd of mostly teenage
boys was talking and holding up sneakers, looking for buyers.”) (Last visited,
August 2019) (Exhibit 6); https://www.today.com/parents/sneakers-heart-sole-
teen-boys-wbna36217370 (“What Imelda Marcos did with shoes, teenage boys do
with sneakers.”) (Last visited, August 2019) (Exhibit 7).
8
  https://www.wsj.com/articles/stockx-hub-for-sneakerheads-is-latest-1-billion-
unicorn-11561571959 (Last visited, August 2019) (emphasis added) (Exhibit 8).
9
  https://www.vox.com/2019/4/19/18486120/stockx-billion-valuation-funding-dst-
ggv-sneakerhead (Last visited, August 2019) (emphasis added) (Exhibit 9).
                                          10
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.11 Filed 08/19/19 Page 11 of 47




the event. To the crowd’s delight, the 12-year-old scored an autographed LeBron

James basketball jersey during a raffle.”10

       29.       Indeed, Dan Gilbert, the billionaire founder of Quicken Loans, and co-

founder of StockX, first began researching the business prospects of online sneaker

culture and sales when he “noticed that his teenage son was flipping sneakers on eBay

for profit.”11

       30.       Gilbert personally acknowledged the importance of the teenage market

to StockX’s business strategy in an interview with Sole Collector back in February

2016, shortly after StockX was formed: “The amount of interest and activity among

my boys and their friends about sneakers was just crazy,” Gilbert said. “Then I start

asking other people that have teenage boys, and it’s almost 90-95 percent of the

people that I asked said the same thing.”12




10
   https://www.nytimes.com/2018/07/06/business/smallbusiness/stockx-
sneakerheads-luxury-goods.html?smid=nytcore-ios-share&module=inline (Last
visited, Aug. 6, 2019) (Exhibit 1).
11
   https://www.wsj.com/articles/this-website-is-the-stock-market-for-nikes-and-
rolexes-1543251772 (Last visited, August 2019) (Exhibit 10).
12
   https://solecollector.com/news/2016/02/campless-stockx-dan-gilbert (Last
visited, August 2019) (Exhibit 11).
                                        11
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.12 Filed 08/19/19 Page 12 of 47




      31.    StockX has become a “leading gauge of market value in the sneaker

world” and now sponsors large trade shows to which teenage, and pre-teenage, kids

flock.13

      32.    StockX specifically targets investors with “cultural cachet” among its

young audience, including Eminem and the actor Mark Wahlberg.14

      33.    StockX also contains a link to its terms of service on the new user

registration page. Buried in those terms of service, among many other fine-print

details, is a forced-arbitration clause and class-waiver provision.

      34.    Based on their status as minors, Plaintiff and the Class are not bound by

StockX’s forced-arbitration and class-waiver provisions.

IV.   Minors are a high-value target for cyber criminals and are particularly
      vulnerable to long-term identity theft and PII misuse.

      35.    According to numerous media reports and studies, stealing the identity

of minors is especially attractive to cyber criminals for a host of reasons, including:

(1) minors’ credit reports are clean, which makes them particularly valuable;

(2) minors do not check their credit reports or review monthly bills the way adults do;

(3) thieves are more likely to have unfettered access to minors’ identity and credit for


13
   https://www.freep.com/story/money/business/2018/07/09/detroit-stockx-sniffs-
out-fake-sneakers/731070002/ (“Many in the crowd of buyers were teenage boys.
Some looked no older than 12.”) (Last visited, August 2019) (Exhibit 12).
14
   Id.
                                       12
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.13 Filed 08/19/19 Page 13 of 47




years or even decades; (4) it is often difficult or impossible to place a freeze on a

minor’s credit report—because they don’t yet have credit; and (5) minors are less

likely to receive notice, or to have an opportunity to take notice in the event that

identity theft occurs or is ongoing, such as, e.g., if fraudulent accounts or charges

occur under their names, if fake tax returns are filed in their names, if fraudulent

health care is obtained under their identity, and if their information is fraudulently

used in connection with employment.15

      36.    For these and other reasons, identity theft is a growing problem in the

United States as it relates to our minor population. More than 1 million minors were

victims of identity theft or fraud in 2017, totaling $2.6 billion in fraudulent activity.16

      37.    In fact, in 2017, among notified breach victims, 39% of minors became

victims of actual fraud (as opposed to 19% of adults).17

      38.    According to a report on child identity theft published by Carnegie

Mellon, a study based on identity protection scans of 40,000 U.S. children, the risk



15
   https://www.nytimes.com/2015/04/18/your-money/a-childs-vulnerability-to-
identity-theft.html (Last visited, August 2019) (Exhibit 13).
16
   https://www.cnbc.com/2018/04/24/child-identity-theft-is-a-growing-and-
expensive-problem.html (Last visited, August 2019) (Exhibit 14). See also
https://www.nbcnews.com/business/consumer/more-1-million-children-were-
victims-id-theft-last-year-n885351 (Last visited, August 2019) (Exhibit 15).
17
   https://www.cnbc.com/2018/04/24/child-identity-theft-is-a-growing-and-
expensive-problem.html (Last visited, August 2019) (Exhibit 15).
                                          13
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.14 Filed 08/19/19 Page 14 of 47




that someone was using their social security number was 51 times higher than the rate

for adults in the same population, with the largest fraud being against a 16-year-old

girl for $725,000.18

      39.    The Carnegie Mellon report continues: “[t]he potential impact [of

identity theft] on the child’s future is profound; it could destroy or damage a child’s

ability to win approval on student loans, acquire a mobile phone, obtain a job, or

secure a place to live.”19

      40.    Based on StockX’s laser-focus on its young teenage demographic,

StockX was well aware of the economic and reputational value of exploiting that

market for its own monetary gain, and it should have been equally concerned with

protecting the PII entrusted to it by that valuable and relatively defenseless group.

V.    The data breach and StockX’s attempted cover-up

      41.    On August 1, 2019, StockX sent its users, including Plaintiff and the

Class, an email notification advising that StockX had “recently completed system

updates on the StockX platform” and requiring them to reset their passwords.




18
   https://www.cylab.cmu.edu/_files/pdfs/reports/2011/child-identity-theft.pdf, at
PDF p. 4 (Last visited, August 2019) (Exhibit 16).
19
   https://www.cylab.cmu.edu/_files/pdfs/reports/2011/child-identity-theft.pdf, at
PDF p. 3 (Last visited, August 2019) (Exhibit 16).
                                       14
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.15 Filed 08/19/19 Page 15 of 47




      42.       This notification was based on a deception.         In reality, StockX’s

password-reset notification was not a result of “system updates,” as StockX falsely

claimed; rather, StockX had experienced a data breach several months before the

notification.

      43.       According to several news stories published on August 3, 2019—several

days after StockX’s fake “system updates” email—more than 6.8 million user

accounts were stolen from StockX by a hacker in May 2019, who then listed the stolen

data on the “dark web,” an encrypted online area not indexed by conventional search

engines that functions, in part, as a marketplace for thieves to buy and sell stolen PII.20


20
  See https://techcrunch.com/2019/08/03/stockx-hacked-millions-records/ (Last
accessed, August 2019) (Exhibit 17).
                                      15
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.16 Filed 08/19/19 Page 16 of 47




      44.   Information relating to this data breach was provided to TechCrunch, a

media outlet emphasizing technology and cyber news, by an “unnamed data breached

seller,” who advised that the data was for sale on the dark web and provided

TechCrunch with a sample of 1,000 records. Tech Crunch confirmed this information

by contacting customers and providing them information from the stolen records that

only the actual customers would know.21

      45.   Following publication of the news stories relating to the data breach,

StockX sent a second email to its user base, acknowledging the data breach and

admitting that the data breach was the real reason StockX had issued the previous

password-reset email.

      46.   StockX further advised its users, including Plaintiff and the Class, that,

according to then-known information, an unknown third-party had been able to gain

access to certain customer data, including customer name, email address, shipping

address, username, password, and purchase history.

      47.   On August 8, 2019, StockX sent another email to its users titled “Notice

of Data Breach,” stating that it was alerted to “suspicious activity potentially




21
  https://techcrunch.com/2019/08/03/stockx-hacked-millions-records/ (Last
visited, August 2019) (Exhibit 17).
                                       16
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.17 Filed 08/19/19 Page 17 of 47




involving customer data” on July 26, 2019—6 days before their false “system

updates” email and 8 days before StockX apprised its users that it had been hacked.

      48.    The PII stolen from StockX constitutes “personal identifying

information,” which qualifies as “identity theft” when used to defraud or otherwise

misrepresent with the intent of harming the owner of the information. Identity theft

can occur by using (with the intent to defraud) information such as: name, birth date,

address, telephone number, passwords, usernames, or other log-in information that

can be used to access a person’s electronic content, including content stored on a

social networking site.22

      49.    The information stolen from StockX included usernames and

passwords—PII that is highly valued amongst cyber thieves and criminals on the Dark

Web. For example, Apple ID usernames and passwords were sold on average for

$15.39 each on the Dark Web, making them the most valuable non-financial

credentials for sale on that marketplace. Usernames and passwords for eBay ($12),

Amazon (≤$10), and Walmart (≤$10) are not far behind.23 In fact, there is a well-




22
  See K.S.A. 21-6107(2).
23
  https://fortune.com/2018/03/07/apple-id-dark-web-cost/ (Last visited, August
2019) (Exhibit 18). See also https://www.npr.org/2018/02/22/588069886/take-a-
peek-inside-the-market-for-stolen-usernames-and-passwords (Last visited, August
2019) (Exhibit 19).
                                       17
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.18 Filed 08/19/19 Page 18 of 47




established market for stolen account credentials on the Dark Web, including StockX

credentials.24

      50.    In early reports, prior to StockX notifying Plaintiff and the Class that

their PII had been stolen, the StockX data had already been sold at least twice for

$300 on the dark web.




      51.    Unsurprisingly, some users appear to have already been defrauded in the

time between StockX’s deceptive August 1 “system update” email and the August 3

email acknowledging that StockX had been hacked. One such user posted on Twitter


24
  https://krebsonsecurity.com/2017/12/the-market-for-stolen-account-credentials/
(Last visited, August 2019) (Exhibit 20); https://www.techradar.com/news/nearly-
620-million-stolen-accounts-for-sale-on-dark-web (Last visited, August 2019)
(Exhibit 21).
                                         18
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.19 Filed 08/19/19 Page 19 of 47




posted a screenshot of an allegedly fraudulent purchase for a Jordan 1 sneaker for

more than $23,000 that occurred between the August 1 and August 3 emails from

StockX.

      52.   On information and belief, it is not difficult to perceive one way in which

criminals could leverage the stolen StockX data for a highly profitable enterprise.

The criminals purchase the StockX data and thereby obtain Plaintiff’s and the Class’s

stolen PII, including email address, usernames, passwords, shipping addresses, etc.;

StockX sends its users a password-reset email based on its fake “system update”

notice; the criminals trigger a password-reset through StockX’s system and intercept

the confirmation email by logging in to the user’s email using the stolen StockX PII;

and the criminal updates the StockX password and initiates fraudulent purchases

redirecting either the funds, the merchandise, or both. This is but one example of

many ways in which the stolen PII belonging to Plaintiff and the Class could be

misused now and into the future.

      53.   The PII that Plaintiff and the Class entrusted to StockX has been stolen,

sold, and purchased by criminals who will seek and have already sought to misuse it.




                                        19
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.20 Filed 08/19/19 Page 20 of 47




      54.    According to more recent reporting, bad actors “have already begun to

decrypt the stolen passwords and it is expected for this information to be used in

future attacks.”25

      55.    The stolen information has also been added to the data breach

monitoring website, “Have I Been Pwned,”26 which added the StockX database to

their website so users can check to see if their email was included in the breach. As

shown in the below screenshot from “Have I Been Pwned,” 6,840,399 accounts were

stolen from StockX.




25
   https://www.bleepingcomputer.com/news/security/database-from-stockx-hack-
sold-online-check-if-youre-included/ (Last visited, August 2019) (Exhibit 22).
26
   https://haveibeenpwned.com/ (pronounced “poned”) (Last visited, August 2019)
(Front page of website attached as Exhibit 23, reference to StockX breach on PDF
page 2).
                                        20
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.21 Filed 08/19/19 Page 21 of 47




      56.    A search of “Have I Been Pwned” confirms that Plaintiff’s information

was exposed as a result of the StockX data breach.27

      57.    Though originally being sold for $300, as referenced above, the

username and password combinations are now being distributed on underground

hacker forums for as little as $2.15, which virtually guarantees that it will be widely

distributed. And for those cybercriminals who do not want to go through the trouble

of decrypting the user accounts, they can purchase up to 367,000 decrypted accounts

(of the more than 6.8 million stolen accounts) for $400.28

      58.    Now that the stolen data is available for a minimal sum, the credentials

will be used in “credential stuffing” attacks, which involve thieves compiling and

using usernames and passwords that were leaked from different data breaches to try

and gain access to accounts at other sites.29

      59.    The founder of Rendition Infosec, a cybersecurity firm staffed by former

NSA, DoD, and US Cyber Command Operators stated that StockX’s misleading




27
   https://www.bleepingcomputer.com/news/security/database-from-stockx-hack-
sold-online-check-if-youre-included/ (Last visited, August 2019) (Exhibit 23).
28
   Id.
29
   https://www.wired.com/story/what-is-credential-stuffing/ (Last visited, August
2019) (Exhibit 24); https://www.bleepingcomputer.com/news/security/database-
from-stockx-hack-sold-online-check-if-youre-included/ (Last visited, August 2019)
(Exhibit 23).
                                        21
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.22 Filed 08/19/19 Page 22 of 47




conduct “robbed their users of the chance to evaluate their exposure” by not informing

its users of the breach when it happened.30

      60.    Plaintiff’s and the Class’s PII was among the confidential information

compromised in the StockX data breach, causing Plaintiff and the Class to suffer

injury and damages, including but not limited to the improper disclosure of the PII,

the loss of the value of the PII, ongoing disclosures and dissemination of the PII, the

imminent threat of identity theft and other fraud against Plaintiff and the Class, the

loss of Plaintiff’s and the Class’s privacy, and out-of-pocket expenses and time

devoted to mitigating the effects of the data breach and ascertaining the extent of

Plaintiff’s and the Class’s losses and exposure.

      61.    Plaintiff and the Class would never have provided their PII to StockX if

it was known the security provided by StockX was not reasonable security or that

StockX was not providing the security that StockX represented it would provide, as

was revealed by the data breach described by media outlets following StockX’s false

“system updates” email.




30
  https://techcrunch.com/2019/08/03/stockx-hacked-millions-records/ (Last
visited, August 2019) (Exhibit 17).
                                       22
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.23 Filed 08/19/19 Page 23 of 47




      62.        Plaintiff and the Class would further never have provided their PII to

StockX if they had known that StockX would seek to deceive Plaintiff and the Class

in the event that StockX was subject to a data breach.

      63.        Plaintiff and the Class would never have provided their PII to StockX if

StockX had disclosed that it lacked adequate security measures and data security

practices, as was revealed by the media reports.

      64.        Plaintiff and the Class have been damaged in that Plaintiff and the Class

spent time and will spend additional time in the future speaking with representatives;

researching and monitoring accounts; researching and monitoring credit history;

responding to identity theft incidents; purchasing identity protection; and suffering

annoyance, interference, and inconvenience, as a result of the data breach.

      65.        StockX’s actions and failures to act when required have caused Plaintiff

and the Class to suffer harm and face the significant and imminent risk of future harm,

including:

             •    theft of their PII;

             •    costs associated with researching the scope and nature of the breach

                  and of responding to the data breach and attendant risks and harm in

                  light of StockX’s misinformation campaign;




                                             23
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.24 Filed 08/19/19 Page 24 of 47




          •   costs associated with the detection and prevention of identity theft and

              unauthorized use of their PII;

          •   unauthorized access to and misuse of their online accounts;

          •   lowered credit scores resulting from credit inquiries following

              fraudulent activities;

          •   costs associated with time spent and the loss of productivity from

              taking time to address and attempt to ameliorate, mitigate, and deal

              with the actual and future consequences of the StockX data breach—

              including finding fraudulent charges and enrolling in and purchasing

              credit monitoring and identity theft protection services;

          •   the imminent and certainly impending injury flowing from potential

              fraud and identify theft posed by their Personal Information being

              placed in the hands of criminals;

          •   damages to and diminution in value of their PII entrusted, directly or

              indirectly, to StockX with the mutual understanding that StockX would

              safeguard Plaintiff’s and Class members’ data against theft and not

              allow access and misuse of their data by others; and

          •   continued risk of exposure to hackers and thieves of their PII, which

              remains in StockX possession and is subject to further breaches so long

                                        24
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.25 Filed 08/19/19 Page 25 of 47




                 as StockX fails to undertake appropriate and adequate measures to

                 protect Plaintiff and the Class.

      66.    Consequently, Plaintiff and the Class are at an imminent risk of fraud,

criminal misuse of their PII, and identity theft for years to come as result of the data

breach and StockX’s deceptive and unconscionable conduct.

                                CLASS ALLEGATIONS

      67.    Plaintiff brings this action on behalf of Plaintiff and those minors

similarly situated both across the United States and within their State or Territory of

residence.

      68.    Class certification is appropriate under Fed. R. Civ. P. 23(a) and (b)(1),

(b)(2), and/or (b)(3).

      69.    Nationwide Class: All minor individuals in the United States whose PII

was obtained or maintained by StockX and compromised as a result of the StockX

data breach described herein.

      70.    Numerosity (FRCP 23(a)(1)): The class satisfies the numerosity

requirement because it is composed of millions of persons, in numerous locations.

The number of class members is so large that joinder            of all its members is

impracticable.



                                            25
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.26 Filed 08/19/19 Page 26 of 47




      71.       Commonality and Predominance (FRCP 23(a)(2) and 23(b)(3)):

There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal

and factual questions include, but are not limited to:

            •    whether the data breach constitutes a breach of the data-security

                 commitments and obligations to protect and safeguard PII made to the

                 Class by StockX in its privacy policy;

            •    whether StockX acted with intent or reckless indifference with respect

                 to the Class and the safety, value, and security of the Class’s PII when

                 it falsely advised the Class that a password reset was required because

                 of a “system update,” not a data breach, which StockX knew to be the

                 case at the time of its statements;

            •    whether StockX was negligent in its representations to the Class

                 concerning its security protocols;

            •    whether StockX’s conduct and practices described herein amount to

                 acts of intrusion upon seclusion under the laws of the “Intrusion Upon

                 Seclusion States” defined below;

            •    whether StockX was negligent in making misrepresentations to the

                 Class when it falsely advised the Class that a password reset was

                                            26
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.27 Filed 08/19/19 Page 27 of 47




                 required because of a “system update,” not a data breach, which

                 StockX knew to be the case at the time of its statements;

            •    whether StockX was negligent in establishing, implementing, and

                 following security protocols;

            •    whether StockX failed to abide by all applicable legal requirements

                 (including relevant state law requirements) and industry standards

                 concerning the privacy and confidentiality of the Class members’ PII;

            •    whether the Class members’ PII was compromised and exposed as a

                 result of the data breach and the extent of that compromise and

                 exposure;

            •    whether the Class members are entitled to compensatory damages; and

            •    whether the Class members are entitled to punitive damages.

      72.       Typicality (FRCP 23(a)(3): Plaintiff’s claims are typical of the claims

of the members of the Class because Plaintiff’s claims, and the claims of all Class

members, arise out of the same conduct, policies, and practices of StockX, as alleged

herein, and all members of the Class are similarly affected by StockX’s wrongful

conduct and the data breach described herein.

      73.       Adequacy of Representation (FRCP 23(a)(4)): Plaintiff will fairly and

adequately represent the Class and have retained counsel             competent in the

                                           27
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.28 Filed 08/19/19 Page 28 of 47




prosecution of class action litigation; data breach litigation; data privacy and

cybersecurity law; and technical I.T. concepts, practices, and theory. Plaintiff has no

interests antagonistic to those of other members of the Class. Plaintiff is committed

to the     vigorous prosecution of this action and anticipates no difficulty in the

management of this litigation as a class action.

         74.   Class action status in this action is warranted under Rule 23(b)(1)(A)

because prosecution of separate actions by the members of the Class would create a

risk of establishing incompatible standards of conduct for Defendants. Class action

status is also warranted under Rule       23(b)(1)(B) because prosecution of separate

actions by the members of the Class would create a risk of adjudications with respect

to individual members of the Class that, as a practical matter, would be dispositive

of the interests of other members not parties to this action, or that would substantially

impair or impede their ability to protect their interests.

         75.   In the alternative, certification under Rule 23(b)(2) is warranted

because Defendants acted or refused to act on grounds generally applicable to the

Class, thereby making appropriate final injunctive, declaratory, or other appropriate

equitable relief with respect to the Class as a whole.

         76.   In the alternative, certification under Rule 23(b)(3) is appropriate

because questions of law or fact common to members of the Class predominate over

                                           28
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.29 Filed 08/19/19 Page 29 of 47




any questions affecting only individual members, and class action treatment is

superior to the other available methods for the fair and efficient adjudication of this

controversy.

                 CAUSES OF ACTION AND CLAIMS FOR RELIEF

                               COUNT I — Negligence
                          (On behalf of Plaintiff and the Class)

      77.       Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

      78.       StockX owed a duty to Plaintiff and the Class to use and exercise

reasonable and due care in obtaining, retaining, and securing their PII that StockX

collected.

      79.       StockX owed a duty to Plaintiff and the Class to provide security,

consistent with industry standards and requirements, to ensure that its computer

systems and networks, and the personnel responsible for them, adequately protected

the PII that StockX collected.

      80.       StockX owed a duty to Plaintiff and the Class to implement processes to

quickly detect a data breach, to timely act on warnings about data breaches, and to

inform the Class of a data breach as soon as possible after it is discovered.

      81.       StockX owed a duty of care to Plaintiff and the Class because they were

a foreseeable and probable victim of any inadequate data security practices.
                                            29
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.30 Filed 08/19/19 Page 30 of 47




      82.      StockX solicited, gathered, and stored the PII provided by Plaintiff and

the Class.

      83.      StockX knew or should have known it inadequately safeguarded this

information.

      84.      StockX knew that a breach of its systems would inflict millions of dollars

of damages upon Plaintiff and the Class, and StockX was therefore charged with a

duty to adequately protect this critically sensitive information.

      85.      StockX had a special relationship with Plaintiff and the Class. Plaintiff’s

and the Class’s willingness to entrust StockX with their PII was predicated on the

understanding that StockX would take adequate security precautions. Moreover, only

StockX had the ability to protect its systems and the PII it stored on them from attack.

      86.      StockX’s own conduct also created a foreseeable risk of harm to Plaintiff

and the Class and their financial information. StockX’s misconduct included failing

to: (1) secure its systems, despite knowing their vulnerabilities, (2) comply with

industry standard security practices, (3) implement adequate system and event

monitoring, and (4) implement the systems, policies, and procedures necessary to

prevent this type of data breach.




                                           30
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.31 Filed 08/19/19 Page 31 of 47




      87.    StockX breached its duties to Plaintiff and the Class by failing to provide

fair, reasonable, or adequate computer systems and data security practices to

safeguard the financial information of Plaintiff and the Class.

      88.    StockX breached its duties to Plaintiff and the Class by creating a

foreseeable risk of harm through the misconduct previously described.

      89.    StockX breached the duties it owed to Plaintiff and the Class by failing

to properly implement technical systems or security practices that could have

prevented the loss of the data at issue.

      90.    StockX breached the duties it owed to Plaintiff and the Class by failing

to timely and accurately disclose that Plaintiff’s and the Class members’ PII had been

improperly acquired or accessed.

      91.    The law further imposes an affirmative duty on StockX to timely

disclose the unauthorized access and theft of the financial information to Plaintiff and

the Class so that Plaintiff and the Class can take appropriate measures to mitigate

damages, protect against adverse consequences, and thwart future misuse of their

financial information.

      92.    StockX breached its duty to notify Plaintiff and the Class by failing to

provide Plaintiff and the Class information regarding the breach until August 3, 2019.

To date, StockX has not provided sufficient information to Plaintiff and the Class

                                           31
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.32 Filed 08/19/19 Page 32 of 47




regarding the extent of the unauthorized access and continues to breach its disclosure

obligations to Plaintiff and the Class.

       93.      As a direct and proximate result of StockX’s negligent conduct, Plaintiff

and the Class have suffered injury and are entitled to damages in an amount to be

proven at trial.

                       COUNT II – Negligent Misrepresentation
                        (On behalf of Plaintiff and the Class)

       94.      Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

       95.      Through its Privacy Policy and other actions and representations,

StockX held itself out to Plaintiff and the Class as possessing and maintaining

adequate data security measures and systems that were sufficient to protect the PII

belonging to Plaintiff and the Class.

       96.      StockX knew or should have known that it was not in compliance with

the representations made in its Privacy Policy.

       97.      StockX knowingly and deliberately failed to disclose material

weaknesses in its data security systems and procedures that good faith and common

decency required it to disclose to Plaintiff and the Class.

       98.      Neither Plaintiff nor the Class could have known or discovered the

material weaknesses in StockX’s data security practices.
                                            32
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.33 Filed 08/19/19 Page 33 of 47




         99.   A reasonable business would have disclosed information concerning

material weaknesses in its data security measures and systems to Plaintiff and the

Class.

         100. StockX also failed to exercise reasonable care when it falsely conveyed

information to Plaintiff and the Class on August 1, 2019, relating to the underlying

need for Plaintiff and the Class to reset their passwords, which misrepresentation

failed to sufficiently convey the facts underlying the actual need for a password reset;

failed to instill the urgency of the need to reset their passwords immediately; provided

the thieves of the stolen information with additional time and cover to further purloin

and re-sell the stolen PII belonging to Plaintiff and the Class; provided the thieves

and the purchasers of the stolen information with an opportunity to directly defraud

Plaintiff and the Class; and failed to adequately apprise Plaintiff and the Class of the

fact that their PII was compromised and in imminent jeopardy of falling further into

the hands of cyber criminals.

         101. StockX also failed to exercise reasonable care when it failed to timely

communicate information concerning the data breach that it knew, or should have

known, compromised PII of Plaintiff and the Class.

         102. Plaintiff and the Class relied on Capital One’s representations, or lack

thereof, when they provided their PII to StockX.

                                          33
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.34 Filed 08/19/19 Page 34 of 47




       103. As     a    direct   and    proximate   result   of   StockX’s   negligent

misrepresentations by omission, Plaintiff and the Class have suffered injury, have

been damaged as described herein, and are entitled to damages in an amount to be

proven at trial.

                   COUNT III – Fraud and fraud through silence
                      (On behalf of Plaintiff and the Class)

       104. Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

       105. StockX knew that data belonging to Plaintiff and the Class had been

stolen prior to its false “system update” email on August 1, 2019. This knowledge

was of material importance relating to the safety, value, and security of the PII

belonging to Plaintiff and the Class.

       106. Plaintiff and the Class did not know about the theft of their PII from

StockX, nor could they have discovered such information by exercise of reasonable

diligence.

       107. StockX was under an obligation to forthrightly and promptly

communicate the pertinent facts relating to the data breach to Plaintiff and the Class

to permit them to undertake appropriate protective measures to mitigate the harm

caused by StockX’s failure to adequately protect the data and to reasonably safeguard

their identities, livelihood, and safety.
                                            34
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.35 Filed 08/19/19 Page 35 of 47




      108. Despite its knowledge of the data breach and the imminent danger the

PII theft posed, StockX failed to timely and forthrightly advise Plaintiff and the Class

of the breach; instead, StockX falsely advised Plaintiff and the Class that a password

reset was necessary because of “system upgrades.”

      109. In conjunction, and simultaneous with its misrepresentations relating to

the need for Plaintiff and the Class to reset their passwords, StockX intentionally

failed to communicate to Plaintiff and the class material facts relating to the data

breach, the theft of their PII, the urgency with which Plaintiff and the Class needed

to update their passwords, the concurrent and urgent need for Plaintiff and the Class

to protect and safeguard their data, and other measures needed in light of the data

breach.

      110. Plaintiff and the Class justifiably relied on StockX’s misrepresentations

and StockX’s intentional withholding of material facts, suffered injuries as a result,

and were damaged as discussed herein and as will be proven at trial.

      111. As a direct result of StockX’s fraud and fraud by silence, Plaintiff and

the Class have suffered injury, have been damaged as described herein, and are

entitled to damages in an amount to be proven at trial.




                                          35
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.36 Filed 08/19/19 Page 36 of 47




                    COUNT IV – Negligence Per Se – FTC Act
                      (On behalf of Plaintiff and the Class)

      112. Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

      113. Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45,

prohibits “unfair…practices in or affecting commerce” including, as interpreted and

enforced by the FTC, the unfair act or practice by companies such as StockX of failing

to use reasonable measures to protect PII. Various FTC publications and orders also

form the basis of Equifax’s duty.

      114. StockX violated Section 5 of the FTC Act by failing to use reasonable

measures to protect PII; by failing to comply with applicable industry standards; by

falsely representing to its users and the public the nature and scope of the data breach

and the need for password resets; and by unduly delaying reasonable notice of the

actual breach. StockX’s conduct was particularly unreasonable given the nature and

amount of PII it obtained and stored, the foreseeable consequences of a data breach,

and the foreseeable consequences of misleading its users and the public.

      115. StockX’s violation of Section 5 of the FTC Act constitutes negligence

per se.

      116. Plaintiff and the Class are within the category of persons the FTC Act

was intended to protect.
                                          36
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.37 Filed 08/19/19 Page 37 of 47




       117. The harm that occurred as a result of the data breach described herein

and in the various media reports detailing StockX’s deception relating to the data

breach is the type of harm the FTC Act was intended to guard against.

       118. As a direct and proximate result of StockX’s negligence per se, Plaintiff

and the Class have suffered injury, have been damaged as described herein, continue

to suffer injuries as detailed above, are subject to the continued risk of exposure of

their PII in StockX’s possession, and are entitled to damages in an amount to be

proven at trial.

                         COUNT V – Unjust Enrichment
                       (On behalf of Plaintiff and the Class)

       119. Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

       120. Plaintiff and the Class have an interest, both equitable and legal, in their

PII that was collected and maintained by StockX. This PII was conferred on StockX

directly by Plaintiff and the Class themselves.

       121. StockX was benefitted by the conferral upon it of the PII pertaining to

Plaintiff and the Class and by its ability to retain and use that information. StockX

understood that it was in fact so benefitted.




                                          37
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.38 Filed 08/19/19 Page 38 of 47




      122. StockX also understood and appreciated that the PII pertaining to

Plaintiff and the Class was private and confidential and its value depended upon

StockX maintaining the privacy and confidentiality of that PII.

      123. But for StockX’s willingness and commitment to maintain its privacy

and confidentiality, Plaintiff and the Class would not have transferred PII to StockX

or entrusted their PII to StockX, and StockX would have been deprived of the

competitive and economic advantages it enjoyed by falsely claiming that its data-

security safeguards met reasonable standards. These competitive and economic

advantages include, without limitation, wrongfully gaining customers and users of its

platform, gaining the reputational advantages conferred upon it by Plaintiff and the

Class, collecting excessive sales commissions as described herein, raising investment

capital as described herein, and realizing excessive profits.

      124. As a result of StockX’s wrongful conduct as alleged in this Complaint

(including, among other things, its deception of Plaintiff, the Class, its users in

general, and the public relating to the nature and scope of the data breach; its utter

failure to employ adequate data security measures; its continued maintenance and use

of the PII belonging to Plaintiff and the Class without having adequate data security

measures; and its other conduct facilitating the theft of that PII) StockX has been

unjustly enriched at the expense of, and to the detriment of, Plaintiff and the Class.

                                          38
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.39 Filed 08/19/19 Page 39 of 47




      125. StockX’s unjust enrichment is traceable to, and resulted directly and

proximately from, the conduct alleged herein, including the compiling and use of

Plaintiff’s and Class members’ sensitive PII, while at the same time failing to

maintain that information secure from intrusion.

      126. Under the common law doctrine of unjust enrichment, it is inequitable

for StockX to be permitted to retain the benefits it received, and is still receiving,

without justification, from Plaintiff and the Class in an unfair and unconscionable

manner.    StockX’s retention of such benefits under circumstances making it

inequitable to do so constitutes unjust enrichment.

      127. The benefit conferred upon, received, and enjoyed by StockX was not

conferred officiously or gratuitously, and it would be inequitable and unjust for

StockX to retain the benefit.

      128. StockX is therefore liable to Plaintiff and the Class for restitution in the

amount of the benefit conferred on StockX as a result of its wrongful conduct,

including specifically the value to StockX of the PII that was stolen in the StockX

data breach and the profits StockX is receiving from the use and sale of that

information.




                                         39
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.40 Filed 08/19/19 Page 40 of 47




            COUNT VI – Violation of State Data Breach Statutes
     (On behalf of Plaintiff and all members of the Class residing in states
                     with applicable data breach statutes)

      129. Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

      130. StockX is in possession of PII belonging to Plaintiff and the Class and is

responsible for reasonably safeguarding that PII consistent with the requirements of

the applicable laws pertaining hereto.

      131. StockX failed to safeguard, maintain, and dispose of, as required, the PII

within its possession, custody, or control as discussed herein, which it was required

to do by the laws of the State of Kansas, Michigan, and all other applicable State laws.

      132. StockX further failed to provide reasonable and timely notice of the data

breach to Plaintiff and the Class as required by the various state data breach

notification statutes, including, without limitation, K.S.A. 50-7a01, et seq.

      133. As a result of StockX’s failure to reasonably safeguard the PII belonging

to Plaintiff and the Class, and StockX’s failure to provide reasonable and timely

notice of the data breach to Plaintiff and the Class, Plaintiff and the Class have been

damaged as described herein, continue to suffer injuries as detailed above, are subject

to the continued risk of exposure of their PII in StockX’s possession, and are entitled

to damages in an amount to be proven at trial.


                                          40
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.41 Filed 08/19/19 Page 41 of 47




                     COUNT VII – Intrusion Upon Seclusion
                (On behalf of Plaintiff and all members of the Class
                  who reside in Intrusion Upon Seclusion States)

      134. Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

      135. Plaintiff brings this claim on behalf of persons who reside in the

following states: Alabama, Alaska, Arizona, Arkansas, California, Colorado,

Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas,

Kentucky, Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New

Hampshire, New Jersey, New Mexico, North Carolina, Ohio, Oklahoma, Oregon,

Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, and West Virginia

(the “Intrusion Upon Seclusion States”).

      136. Plaintiff had a reasonable expectation of privacy in the PII Defendant

mishandled.

      137. By failing to keep Plaintiff’s Private Information safe, and by misusing

and/or disclosing said information to unauthorized parties for unauthorized use,

Defendant invaded Plaintiff’s privacy by:

           •    Intruding into Plaintiff’s private affairs in a manner that would be

                highly offensive to a reasonable person; and




                                           41
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.42 Filed 08/19/19 Page 42 of 47




             •   Publicizing private facts about the Plaintiffs, which is highly offensive

                 to a reasonable person.

      138. StockX knew, or acted with reckless disregard of the fact that, a

reasonable person in Plaintiff’s position would consider StockX’s actions highly

offensive.

      139. StockX invaded Plaintiff’s right to privacy and intruded into Plaintiff’s

private affairs by misusing and/or disclosing their private information without their

informed, voluntary, affirmative, and clear consent.

      140. As a proximate result of such misuse and disclosures, Plaintiff’s

reasonable expectation of privacy in their Private Information was unduly frustrated

and thwarted.      StockX’s conduct amounted to a serious invasion of Plaintiff’s

protected privacy interests.

      141. In failing to protect Plaintiff’s Private Information, and in misusing

and/or disclosing their Private Information, StockX has acted with malice and

oppression and in conscious disregard of Plaintiff’s and the Class Members’ rights to

have such information kept confidential and private. The Plaintiff, therefore, seeks an

award of damages, including punitive damages, on behalf of Plaintiff and the Class.




                                            42
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.43 Filed 08/19/19 Page 43 of 47




                       COUNT VIII – Declaratory Judgment
                       (On behalf of Plaintiff and the Class)

      142. Plaintiff incorporates and realleges all allegations above as if fully set

forth herein.

      143. Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this

Court is authorized to enter a judgment declaring the rights and legal relations of the

parties and grant further necessary relief. Furthermore, the Court has broad authority

to restrain acts, such as here, that are tortious and violate the terms of the federal and

state statutes described in this Complaint.

      144. An actual controversy has arisen in the wake of the StockX data breach

regarding its present and prospective common law and other duties to reasonably

safeguard its customers’ PII and whether StockX is currently maintaining data

security measures adequate to protect Plaintiff and the Class from further data

breaches that compromise their PII. Plaintiff allege that StockX’s data security

measures remain inadequate.

      145. Plaintiff and the Class continue to suffer injury as a result of the

compromise of their PII and remain at imminent risk that further compromises of their

PII will occur in the future.

      146. Pursuant to its authority under the Declaratory Judgment Act, this Court

should enter a judgment declaring that StockX continues to owe a legal duty to secure
                                           43
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.44 Filed 08/19/19 Page 44 of 47




consumers’ PII and to timely notify consumers of any data breach and that StockX is

required to establish and implement data security measures that are adequate to secure

consumers’ PII.

      147. The Court also should issue corresponding prospective injunctive relief

requiring StockX to employ adequate security protocols consistent with law and

industry standards to protect consumers’ PII.

      148. If an injunction is not issued, Plaintiff and the Class will suffer

irreparable injury, and Plaintiffs and the Class lack an adequate legal remedy. The

threat of another StockX data breach is real, immediate, and substantial. If another

breach at StockX occurs, Plaintiff will not have an adequate remedy at law, because

many of the resulting injuries are not readily quantified and they will be forced to

bring multiple lawsuits to rectify the same conduct.

      149. The hardship to Plaintiff if an injunction does not issue exceeds the

hardship to StockX if an injunction is issued. Among other things, if another massive

data breach occurs at StockX, Plaintiff will likely be subjected to substantial identify

theft and other damage. On the other hand, the cost to StockX of complying with an

injunction by employing reasonable prospective data security measures is relatively

minimal, and StockX has a pre-existing legal obligation to employ such measures.




                                          44
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.45 Filed 08/19/19 Page 45 of 47




         150. Issuance of the requested injunction will not disserve the public interest.

To the contrary, such an injunction would benefit the public by preventing another

data breach at StockX, thus eliminating the additional injuries that would result to

Plaintiff and the millions of consumers whose confidential information would be

further compromised.

                                PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of members of the Class,

as applicable, respectfully requests that the Court enter judgment in their favor and

against StockX, as follows:

          1.   That the Court certify this action as a class action, proper and

maintainable pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that

Plaintiff is a proper class representative; and appoint Plaintiff’s Counsel as Class

Counsel;

          2.   That Plaintiff be granted the declaratory relief sought herein;

          3.   That the Court grant permanent injunctive relief to prohibit StockX from

continuing to engage in the unlawful acts, omissions, and practices described herein;

          4.   That the Court award Plaintiff and Class and Class members

compensatory, consequential, and general damages in an amount to be determined at

trial;

                                           45
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.46 Filed 08/19/19 Page 46 of 47




        5.   That the Court award statutory damages, trebled, and punitive or

exemplary damages, to the extent permitted by law;

        6.   That the Court award to Plaintiff the costs and disbursements of the

action, along with reasonable attorneys’ fees, costs, and expenses;

        7.   That the Court award pre- and post-judgment interest at the maximum

legal rate; and

        8.   That the Court award grant all such equitable relief as it deems proper

and just, including, but not limited to, disgorgement and restitution.

        9.   That the Court grant all such other relief as it deems just and proper.

                          DEMAND FOR JURY TRIAL

       Plaintiff demand a jury trial on all claims so triable.

Dated: August 19, 2019                  Respectfully submitted,

                                        /s/ E. Powell Miller________
                                        E. Powell Miller (P39487)
                                        Sharon S. Almonrode (P33938)
                                        William Kalas (P82113)
                                        THE MILLER LAW FIRM, P.C.
                                        950 W. University Dr., Suite 300
                                        Rochester, Michigan 48307
                                        Telephone: (248) 841-2200
                                        Fax: (248) 652-2852
                                        epm@millerlawpc.com
                                        ssa@millerlawpc.com
                                        wk@millerlawpc.com


                                          46
Case 2:19-cv-12441-VAR-EAS ECF No. 1, PageID.47 Filed 08/19/19 Page 47 of 47




                                   FOULSTON SIEFKIN LLP
                                   Scott C. Nehrbass
                                   Daniel J. Buller
                                   32 Corporate Woods, Suite 600
                                   9225 Indian Creek Parkway
                                   Overland Park, KS 66210-2000
                                   Tel: (913) 253-2144
                                   Fax:(866) 347-1472
                                   snehrbass@foulston.com
                                   dbuller@foulston.com

                                   FOULSTON SIEFKIN LLP
                                   Boyd A. Byers
                                   1551 N. Waterfront Parkway, Suite 100
                                   Wichita, Kansas 67206-4466
                                   Tel: (316) 291-9796
                                   Fax: (866) 559-6541
                                   bbyers@foulston.com

                                   ATTORNEYS FOR PLAINTIFF AND THE
                                   PROPOSED CLASS




                                    47
